Citation Nr: 1130008	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to or aggravated by service-connected bilateral knee or ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in September 2009.  The claim has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in 2009 in order to obtain the Veteran's recent VA treatment records and a VA opinion regarding the etiology of the Veteran's lower back disorder, specifically to explore evidence of record suggesting that the Veteran's lower back disability is secondary to, (caused or aggravated by), his service-connected ankle disabilities.  While the requested recent VA treatment records have been obtained and associated with the Veteran's claims file, the Board finds that the VA opinion obtained regarding the potential relationship between the Veteran's lower back disorder and his service-connected knee and ankle disabilities is insufficient, as the examiner did not provide any supporting rationale for the opinion concerning the aggravation question.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, any outstanding VA treatment records should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA treatment records from January 2011 to the present.

2.  Thereafter, the AMC should return the Veteran's claims to the examiner who conducted the Veteran's VA 2009 VA examination, if the examiner is available.  If not, the Veteran's claims file should be provided to another appropriate VA medical professional.  

The examiner is asked to review the Veteran's claims file, including the Veteran's 2005 QTC examination report in which the examiner opined that the Veteran's service-connected ankle disabilities may aggravate his nonservice-connected back disorder, and opine whether it is as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected bilateral ankle and/or knee disabilities aggravate his nonservice-connected lower back disability.

The examiner is advised that aggravation is defined, for VA purposes, as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.

If a finding of aggravation is made, the examiner should cite the medical evidence contained in the Veteran's claims file that reflects this aggravation.  The examiner should also cite the baseline level of the Veteran's lower back disability before the aggravation.
 
A complete rationale should be provided for any opinion expressed, and if the VA medical professional determines that an opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included.

Similarly, if it is found no aggravation occurred, the examiner should explain the basis for drawing that conclusion.  

3.  After the requested development has been completed, the AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, return the case to the Board as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

